Citation Nr: 0803180	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-18 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for stroke due to treatment 
with wrong medication.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel 





INTRODUCTION

The veteran had active military service from September 1955 
to September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim on appeal.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

A review of the veteran's claims file reflects post-service 
treatment records from the Minneapolis VA Medical Center and 
St. Cloud VA Medical Center (VAMCs) from March 2004 through 
October 2004 documenting the veteran's treatment at the 
centers and his history of stroke.  Particularly, the Board 
notes that the veteran was hospitalized in March 2004 for a 
possible hemorrhagic stroke, having presented with left side 
weakness and an unsteady gait.  Computed tomography (CT) 
testing at the time of the veteran's hospitalization was 
construed as negative for brain stem bleeding, although the 
record notes that an "imaging artifact obscures the area of 
interest."  Subsequent outpatient treatment records from 
June 2004 note the examiner's report of the veteran's 
continuing weakness in the left trapezius muscle and on 
raising the left shoulder, as well as decreased sensation on 
the left lower half of his face.  The treating physician also 
noted the veteran's history of stroke, although the record 
reflects that a tomography scan of the veteran's head 
conducted during the visit revealed "no evidence of brain 
stem hemorrhage."  The examiner did, however, observe "an 
old infarct in the right frontal lobe."  Similarly, 
treatment records from the veteran's October 2004 visit to 
the St. Cloud VAMC document the veteran's history of "stroke 
with residual left hemiparesis, status-post right carotid 
endarterectomy in 2000."  The treating physician at this 
visit noted additionally that the veteran had suffered a 
complete occlusion of the left internal carotid artery, which 
had been recorded on an angiogram in 2000.  

The Board notes that although these treatment records reflect 
notations of the veteran's history of stroke in 2000, there 
are no records from 2000 associated with the file that 
document the stroke event itself.  The Board thus finds that 
medical records from the Minneapolis and St. Cloud VAMCs 
relating to the veteran's 2000 stroke, as well as records of 
the angiogram revealing the complete occlusion of the 
veteran's left internal carotid artery and any other 
treatment records from January 2000 to March 2004, are 
relevant to his current claim.  These records must thus be 
obtained and associated with the veteran's claims file.  See 
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2007).  See also Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board further notes that in statements submitted in 
support of his claim, the veteran contends that the March 
2004 stroke was caused by blood pressure medication 
prescribed to him in increasing doses by a VA physician who 
treated him until shortly before his March 2004 
hospitalization.  He further asserts that his current VA 
physician has told him that he suffered "2 or 3 strokes" 
while on the blood pressure medication, from which he has 
since been removed.  In a June 2004 statement, the veteran 
claimed specifically that the increasing dosages of 
Fosinopril prescribed to him by his previous VA physician 
caused him to fall down and feel "like rubber" on his left 
side.  An additional increase in his dosage of Atenolol, the 
veteran contends, occurred about 10 days before his 2004 
stroke.  After his hospitalization for the stroke, the 
veteran claims, his blood pressure medication was changed 
entirely, and he claims to have had no problems with stroke 
since that time.  

Notwithstanding these claims, the Board notes that no 
comprehensive review of the record by a medical practitioner 
has been accomplished.  In addition, no medical opinion has 
been provided as to whether the veteran underwent an 
otherwise undocumented stroke or strokes at any time between 
2000 and 2004, and, if so, whether the stroke or strokes were 
the result of blood pressure medication prescribed by a VA 
treating physician.  In this case, the Board is not at 
liberty to assess any possible correlation between the 
medication prescribed to the veteran and the stroke or 
strokes he has allegedly suffered.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991) (VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions).   

Therefore, the Board finds that the claims file should be 
forwarded to a VA examiner for a medical opinion regarding 
the veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for stroke resulting from 
the prescription of wrong medication or wrong doses.  In this 
connection, the examiner should review the veteran's entire 
claims file, to include records from the Minneapolis and St. 
Clouds VAMCs from January 2000 to March 2004, and render an 
opinion as to whether the veteran has suffered a stroke or 
strokes because of medication.  If so, the examiner should 
opine as to whether the VA treating physician's prescription 
of medication that caused a stroke or made worse any stroke 
residuals was due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA, 
and was the proximate cause of the veteran's stroke or 
strokes.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also 
38 C.F.R. § 3.361(d) and (i) (2007).  Further, if the 
veteran's stroke or strokes are found to have resulted from 
the blood pressure medication prescribed to him by the VA 
physician, the VA examiner should opine as to the existence 
and severity of any residual effects the veteran currently 
suffers as a result of the stroke or strokes.  If further 
consultation with a specialist or physical examination of the 
veteran is necessary, such should be undertaken and any 
findings included in the examiner's final report. 

If further examination is required, the veteran is placed on 
notice that failure to report to the scheduled examination, 
without good cause, could result in a denial of his claim.  
See 38 C.F.R. § 3.655(b) (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, 
and the originating agency should 
explain the type of evidence VA will 
attempt to obtain as well as the type 
of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claim within the one-year period).  

2.  Any medical records concerning 
treatment of the veteran's 2000 stroke 
and residual effects therefrom should 
be sought, as well as all records of 
treatment the veteran received at the 
Minneapolis and St. Cloud VAMCs from 
January 2000 to March 2004.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

3.  Following the development above, 
the veteran's claims file should be 
provided to a VA physician for the 
preparation of a medical opinion.  (If 
a physician is not made available from 
the VA facility where the veteran has 
sought treatment, a VA physician from 
another facility should be enlisted.)  
The physician should review the 
veteran's claims file (with particular 
attention given to any records 
concerning a stroke or strokes suffered 
by the veteran in 2000) and provide an 
opinion as to whether there are any 
indications that the veteran has 
experienced a stroke or strokes.  (If 
consultation with a specialist is 
necessary, such should be undertaken 
and such findings included in the 
examiner's final report.)

If the veteran is found to have 
suffered one or more strokes, the 
reviewer should further opine as to 
whether medication prescribed by VA 
either caused a stroke or made worse 
any pre-existing stroke residuals.  The 
reviewer should also provide an opinion 
as to whether VA's prescription of any 
such medications was due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault by VA.  If 
so, the reviewer should further opine 
as to whether any residual effects are 
currently present.  The reviewer should 
provide reasons and an explanation for 
all opinions.

The veteran should be provided a VA 
medical examination only if such 
examination is needed to answer the 
questions posed above.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

